Citation Nr: 0303977	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-06 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES


1.	Entitlement to service connection for a kidney disability, 
other than nephrolithiasis, claimed as a residual of 
exposure to Agent Orange.  

2.	Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion.




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1969, including service in the Republic of Vietnam.  He had 
additional service in the New Mexico Air National Guard.  

In a May 1979 decision the Board of Veterans Appeals (Board) 
denied service connection for a right kidney disorder.  In a 
decision of July 1983 the Board found that new and material 
evidence had been submitted to reopen and grant a claim for 
service connection for nephrolithiasis.  (The RO subsequently 
assigned a 10 percent rating for this disability, effective 
from March 19, 1979.)  In an unappealed rating action of June 
1994 the RO denied service connection for kidney disability 
claimed as secondary to exposure to Agent Orange.  

This matter now comes before the Board on appeal from an 
August 1997 rating action by the RO that denied a claim for 
service connection for a right kidney disorder claimed as a 
residual of exposure to Agent Orange.  In the August 1997 
rating action, the RO also denied service connection for 
peripheral neuropathy and fungus of the feet claimed as 
residuals of exposure to Agent Orange.  

In April 1999 the veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record. The veteran again appeared and 
gave testimony at a January 2002 RO before the undersigned 
Board member and a transcript of this hearing is also of 
record.  

In a rating action of August 2001 the RO granted service 
connection for diabetes mellitus as a residual of exposure to 
Agent Orange and also granted service connection for a fungal 
infection as secondary to diabetes mellitus.  In view of this 
rating action granting secondary service connection for a 
fungal infection decision, the veteran's claim for service 
connection for a fungal infection of the feet as a residual 
of exposure to Agent Orange has been rendered moot.  
Accordingly, only the issues listed on the title page of this 
decision are before the Board for appellate consideration at 
this time.  

As a preliminary matter, the Board notes that, in an 
unappealed June 1994 rating decision, the RO denied service 
connection for "agenesis of the left kidney and hypertrophy 
of the right kidney."  The veteran has since been diagnosed 
as having renal insufficiency, and thus the Board agrees with 
the RO that the new diagnosis represents a new claim and VA 
must consider this issue de novo.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.	During service the veteran was noted to have congenital 
agenesis (absence) of the left kidney and developmental 
hypertrophy of the right kidney secondary the absence of 
the left kidney.    

2.	Aside from service connected nephrolithiasis, the veteran 
does not have an acquired kidney disorder.  

3.	Renal insufficiency is not due to exposure to Agent Orange 
during service.    

4.	Peripheral neuropathy was not demonstrated during service 
and has not been clinically demonstrated subsequent to 
service discharge. 

CONCLUSIONS OF LAW

1.	A kidney disability other than nephrolithiasis, claimed as 
a residual of exposure to Agent Orange, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 1991 & Supp. 2002); 38 C.F.R. § § 3.303(c), 
3.307(a)(6), 3.309(e) (2002).  

2.	The veteran does not have peripheral neuropathy claimed as 
a residual of exposure to Agent Orange that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116(f) 
(West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

It is noted that in a March 2001 letter, the RO informed the 
veteran of the provisions of the VCAA and the relevance of 
this legislation to his current claims.  This letter advised 
him of the evidence needed to substantiate his claims, and of 
who was responsible for obtaining what evidence.

Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claims in a statement 
of the case dated in April 1999, as well as in additional 
supplemental statements of the case dated in July 1999 and 
August 2001.  These communications also served to advise him 
of the evidence needed to substantiate these claims.  

The veteran has also had the opportunity to provide testimony 
regarding his current claims before a hearing officer at the 
RO in April 1999 and at an RO hearing before the undersigned 
Board member in January 2002.  In addition he has been 
afforded a recent VA medical examinations in regard to the 
disabilities that are the subjects of his current claims.  
Otherwise, it does not appear that any clinical evidence 
relevant to the veteran's current claims is available, but 
not associated with the claims folder.  Because VA has 
complied with the notice requirements of the VCAA and has 
afforded the veteran necessary medical examinations, and 
since there is no known outstanding evidence; there is no 
reasonable possibility that further efforts could aid in 
substantiating the veteran's current claims.  38 U.S.C.A. 
§ 5103A(a)(2).

The Board will therefore proceed to consider the claims 
currently in appellate status on the basis of the evidence 
currently of record.  


                                         I.  Factual 
Basis  

Review of the veteran's service medical from his period of 
active service showed that he was seen in March 1969 with 
complaints of slight dysuria and penile pain.  He reported 
seeing blood clots on his shorts.  X-rays showed two small 
radiolucencies in the bladder area and an intravenous 
pyelogram showed no filling on the left.  It was reported 
that there was a rather elongated right calyx and there was 
dilation of the distal ureter.  During a subsequent 
hospitalization in March 1969 the impressions on admission 
were history of terminal hematuria, hypertrophy of the right 
kidney and a nonfunctioning left kidney.  After studies were 
conducted during the hospitalization it was concluded that 
the left ureter seemed to terminate at the L3 level with a 
blind ureter.  Subsequent studies showed a large right kidney 
with two major arteries supplying this kidney, but no 
arteries were noted on the left.  At the time of discharge 
from the hospital, the diagnoses were complete agenesis of 
the left kidney and a large right kidney secondary to 
compensatory hypertrophy.  (During this hospitalization, the 
veteran reported that he passed a calculus, but none was 
recovered.)  

An intravenous pyelogram performed in June 1969 revealed 
prompt excretion from the right kidney.  A cystoscopy 
revealed no stones, tumor, or diverticula.  The right 
ureteral orifice was noted to be quite patulous in size and 
the left ureteral orifice was present, but no urine flowed 
from the left ureteral orifice.  The diagnosis was congenital 
absence of the left kidney.  Renal scan showed findings 
compatible with absence of the left kidney and hypertrophy of 
the right kidney.  After physical examination for a medical 
board conducted in October 1969, the diagnoses that included 
agenesia of the left kidney; history of renal stone, not 
recovered; and no abnormalities in work-up.  The veteran's 
service medical records reveal no complaints or findings 
indicative of peripheral neuropathy.

During a work-up conducted while the veteran was hospitalized 
by the VA in March 1970 for right back discomfort, the 
veteran denied recent symptoms of urinary tract infection or 
lower tract obstruction.  The kidneys were non-palpable on 
evaluation.  Repeated urinalysis testing and a urine culture 
were normal. An intravenous pyelogram showed a large right 
kidney with lobulation and slight ureteral dilation at the 
bladder entrance.  There was no evidence of strictures or 
calculus and no evidence of a left kidney.  A renal scan 
showed some small amount of functioning tissue on the left 
that measured about 6 centimeters in length.  The diagnoses 
included hypoplastic left kidney.  

On service department examinations conducted in January 1975 
and January 1978, neurological evaluations were reported to 
be normal.  Urinalysis tests were reported to be within 
normal limits.  The diagnoses included history of right renal 
stone and absence or hypoplasia of the left kidney.     

An April 1978 intravenous pyelogram showed a 2 to 3 
millimeter, irregular calculus superimposed upon the mid 
portion of the right kidney.  There was compensatory 
hypertrophy of the right kidney.  With the exception of the 
tiny calculus, the calcices and ureter appeared to be normal.  
Impressions were non-functioning left kidney and small 
calculus in the right kidney.  

During a hearing at the RO in July 1978 the veteran indicated 
that he had had kidney problems during service and thereafter 
had urinary and kidney problems.  

On a service department examination in June 1979 a 
neurological evaluation was normal. 

In an August 1979 statement for purposes of a retirement from 
the civil service, the veteran complained of tingling and 
numbness in the extremities.  

During a VA data base examination for possible exposure to 
toxic chemicals in February 1980, it was said that the 
veteran's physical problems could not be related to his 
exposure to Agent Orange.  

During an April 1982 Board hearing at the RO the veteran 
related a history of blood in his urine during service in 
Vietnam and said that, during the evaluation for this 
condition he was found to have an absent left kidney.  

In a statement dated in December 1982, a university professor 
of renal medicine indicated that he had reviewed the 
veteran's medical record and stated that he concurred that 
the veteran's absent or atrophied left kidney was unrelated 
to service.  The doctor also said that the veteran had 
hyperparathyroidism during service and that this disorder is 
a prime source of renal stones.  

During a VA neurological examination in February 1984 the 
veteran gave a history of hyperparathyroidism and complained 
of severe muscle spasms and marked neuromuscular problems in 
his extremities.  At the conclusion of the evaluation the 
examiner said there was no evidence of neuromuscular disease 
and he believed that the veteran's symptoms were probably 
psychologically determined.  

During a hospitalization by the VA in May and June 1987 for 
the treatment of muscle cramps and pain secondary to a 
parathyroidectomy it was noted that the veteran denied 
numbness in the extremities.  

On a VA Agent Orange screening examination in April 1990, 
there were no reported complaints or findings indicative of 
peripheral neuropathy.  The veteran did report a history of 
kidney stones in 1968 and 1981.  

During VA outpatient treatment in November 1991 for a right 
shoulder and elbow strain, the veteran complained of tingling 
in his right hand.  It was reported that sensation to light 
touch was intact.  During treatment in January and February 
1992 for radiculopathy at C7-8, sensation in both upper 
extremities was noted to be intact. In June 1992 it was 
reported that electromyographic studies were normal.   
Following a VA hospitalization from October to December 1993, 
the diagnoses included mild renal insufficiency with stable 
creatinine.  During a subsequent VA hospitalization in 
February 1994, it was noted that the veteran creatine had 
improved from 1.6 to 1.5 with BUN also slightly lowered.  He 
was thought to have chronic renal insufficiency.  

While being seen by the VA as an outpatient in October 1996, 
the veteran reported that he had had tingling in the hands 
and feet since 1968.  There had been no recent changes and 
these symptoms did not interfere with day to day activities.  
The veteran said that the symptoms worsened if there was a 
"circulation block".  An assessment of questionable 
peripheral neuropathy was rendered.  When seen in May 1997 it 
was reported that the veteran's sensation was intact.  It was 
reported that there were no neurological findings.   

During an April 1999 hearing at the RO the veteran indicated 
his belief that he had kidney disability and peripheral 
neuropathy due to his exposure to Agent Orange.  

During a May 1999 VA neurological examination the veteran 
complained of unpleasant and tingling sensations in his hands 
which occurred two or three times a week.  He also 
experienced the same type of sensations in his feet, although 
these occurred less frequently.  The veteran did not know of 
any precipitating or aggravating factors in regard to these 
symptoms.   He said that he had been told that such symptoms 
might be associated with peripheral neuropathy due to 
exposure to Agent Orange.  Evaluation revealed a normal gait.  
Deep tendon reflexes were very brisk in both the upper and 
lower extremities.  The veteran was said to be generally 
hypertonic.  While testing for sensory deficits, the examiner 
that there seemed to be a poorer tactile sensation on the 
left foot than on the left thigh, but this was not consistent 
on the right side.  Light touch sensation was said to be 
ambiguous.  The cranial nerves and optic fundi were reported 
to be within normal limits.  There was no visible muscle 
wasting or atrophy.  The veteran's complaints were 
characterized as neuralgia and it was reported that the hands 
were affected equally.  Nerve conduction studies were 
conducted and showed no evidence of peripheral neuropathy.  
The diagnoses included, essentially, unpleasant sensations in 
the hands of long duration of uncertain etiology, periodic 
discomfort in the feet with numbness and unpleasant 
sensations of unknown etiology, paresthesias of unknown 
etiology, and no evidence of peripheral neuropathy.  

On VA genitourinary examination in May 1999 the veteran gave 
a history of kidney stones with the most recent episode 
occurring about 15 years earlier.  It was also noted that the 
veteran had a vestigial left kidney.  The veteran's current 
complaints were constipation, frequent muscle spasms, cramps, 
lethargy, and weakness.  There were no complaints of urinary 
frequency, incontinence, or urinary tract infections.  There 
was no evidence of nephritis or malignancy and there was no 
history of catheterizations, dilations, or drainage 
procedures.  No recent invasive or noninvasive procedures 
were reported.  It was reported that there was no evidence of 
any genitourinary disease on the examination.  The diagnoses 
included a previous history of kidney stones due to 
hyperparathyroidism, resolved after parathyroidectomy, and a 
vestigial left kidney.  

During VA outpatient treatment for lower abdominal pain in 
November 1999 a CT scan revealed an absent left kidney and a 
normal right kidney.  VA clinical records reflect outpatient 
treatment during 2000 and 2001 for various complaints and in 
the course of this treatment the veteran was noted to have 
renal insufficiency manifested by elevated creatine levels.  

On a VA examination of the veteran's spine conducted in May 
2001 it was noted that there were no neurological 
abnormalities found during the examination. 

At a January 2002 RO hearing before the undersigned Board 
member, the veteran said, essentially that while peripheral 
neuropathy and current kidney disability had not been 
demonstrated medically he was concerned that such may occur 
in the future.  He also opined that peripheral neuropathy and 
kidney disability could exist but are masked by the treatment 
and medication provided for other disabilities such as 
diabetes.  

                                                       II.  
Legal Analysis 
   
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110  (West 1991 & Supp. 2002).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2002).  Congenital and 
developmental abnormalities are not diseases within the 
meaning of legislation providing compensation benefits. .  38 
C.F.R. § 3.303(c) (2002) 

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West Supp. 
2002).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  Service connection for residuals of 
Agent Orange exposure also may be established by showing that 
a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994).  

Review of the service medical records show that the veteran 
was found to have absent left kidney that resulted in 
compensatory hypertrophy of the right kidney during service.  
The veteran's absent left kidney and resulting hypertrophy in 
the remaining kidney are congenital abnormalities for which 
service connection may not be granted. 38 C.F.R. § 3.303(c).  
The evidence also indicates that the veteran experienced 
kidney stones  (renal calculi) during service due to a 
service connected thyroid disability.  Service connection is 
currently in effect for kidney stones. 

Beginning in the early 1990s the veteran has also been 
diagnosed as having renal insufficiency manifested by 
elevated creatine.  However, the service medical records 
contain no findings or diagnosis of renal insufficiency and 
such is not one of the diseases listed in 38 C.F.R. 
§ 3.309(e) as attributable to the veteran's conceded exposure 
to Agent Orange while serving in Vietnam and the record does 
not contain any competent medical evidence that would 
otherwise associate the veteran's renal insufficiency to 
exposure to herbicides such as Agent Orange.  Moreover, after 
a recent VA genitourinary examination, the diagnoses and 
findings only included the veteran's congenital absent left 
kidney and a history of kidney stones for which service 
connection is already in effect.  No other kidney pathology 
has been diagnosed that could account for the veteran's renal 
insufficiency. 

In view of the foregoing, the Board concludes that 
entitlement to service connection for a kidney disability, 
other than nephrolithiasis, claimed as a residual of exposure 
to Agent Orange must be denied.  

In regard to the veteran's claim for entitlement to service 
connection for peripheral neuropathy, claimed as a residual 
of exposure to Agent Orange, the Board observes that 
peripheral neuropathy was not clinically diagnosed during 
service and has not been shown to exist at any time since the 
veteran's discharge from active service.  A recent VA 
neurological examination, which included appropriate 
diagnostic testing, found that the veteran did not have 
peripheral neuropathy.  Since that is the case, service 
connection for peripheral neuropathy, claimed as a residual 
of Agent Orange exposure is clearly not warranted.     



ORDER

Entitlement to service connection for a kidney disability, 
other than nephrolithiasis, claimed as a residual of exposure 
to Agent Orange, is denied.  

Entitlement to service connection for peripheral neuropathy, 
claimed as a residual of exposure to Agent Orange is denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

